           Case 2:18-cv-00660-KJM-KJN Document 32 Filed 11/08/19 Page 1 of 2




 1   PAN AMERICAN GROUP LLC
     Jenna M. Yott (SBN 251901)
 2   jyott@flynnrg.com
     225 Bush Street, Suite 1800
 3   San Francisco, California 94104
     Telephone:    (415) 903-2100
 4
     Attorneys for Defendant
 5   PAN NORCAL LLC
 6
                                  UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    SHERYL WILSON,                                       Case No.: 2:18-CV-00660-KJM-KJN
10                  Plaintiff,                             NOTICE OF SUBMISSION OF
                                                           CONFIDENTIAL SETTLEMENT
11          vs.                                            CONFERENCE STATEMENT BY
                                                           DEFENDANT PAN NORCAL LLC
12    PAN NORCAL, LLC; TJM PLAZA GRF2, LLC,
                                                            DATE: November 15, 2019
13                 Defendants.                              TIME: 9:00 a.m.
                                                            COURTROOM: 26 (8th Floor)
14                                                          JUDGE: Hon. Allison Claire
15
            TO THE COURT AND ALL PARTIES OF RECORD:
16
            Please take notice that on November 8, 2019, Defendant Pan NorCal LLC submitted its
17
     Confidential Settlement Conference Statement via electronic mail to the chambers of Magistrate
18
     Judge Allison Claire.
19

20
     Dated: November 8, 2019                    PAN AMERICAN GROUP LLC
21

22
                                         By:           /s/ Jenna M. Yott, Esq.
23                                              Jenna M. Yott
                                                Attorneys for Defendant
24                                              PAN NORCAL LLC
25

26

27
                                                   1
28   NOTICE RE SETTLEMENT CONFERENCE STATEMENT                               2:18-CV-00660-KJM-KJN
           Case 2:18-cv-00660-KJM-KJN Document 32 Filed 11/08/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Eastern District of California by using the CM/ECF system

 4   on November 8, 2019.

 5          I certify that all participants in the case are registered CM/ECF users and that service will

 6   be accomplished by the Eastern District of California’s CM/ECF system.

 7

 8   Dated: November 8, 2019                       PAN AMERICAN GROUP LLC

 9

10                                         By:            /s/ Jenna M. Yott, Esq.
                                                   Jenna M. Yott
11                                                 Attorneys for Defendant
                                                   PAN NORCAL LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      2
28   NOTICE RE SETTLEMENT CONFERENCE STATEMENT                                    2:18-CV-00660-KJM-KJN
